         Case: 4:19-cr-00576-PAG Doc #: 31 Filed: 12/09/19 1 of 6. PageID #: 167




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )       Case No. 4:19-CR-00576
                      Plaintiff       )
                                      )       JUDGE: PATRICIA A. GAUGHAN
v.                                    )
                                      )       MOTION IN LIMINE RELATIVE
JAMES REARDON                         )       TO OTHER WEAPONS
                                      )
                      Defendant       )

       Now comes the defendant, James Reardon, by and through the undersigned counsel, and hereby

moves this Honorable Court for an Order in limine preventing the government from introducing at the

trial of this matter any evidence of possession of firearms and/or other weapons, other than the firearm

seen in the subject video.

       For cause, a trial court to prohibit the introduction of evidence if “...its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

Fed. R. Evid. 403. Because introducing evidence of Defendant's possession/ownership of any firearm

or other weapon, other than that seen in the subject video, would trigger a number of these factors, this

Court must prohibit the government from introducing the same. The attached memorandum further

supports Defendant's position.

       Based on the foregoing, and the attached memorandum, Defendant respectfully requests that

this Court issue an Order in limine prohibiting the government from introducing any evidence of

Defendant's possession/ownership of any firearm or other weapon, other than that seen the in subject


                                                     1
         Case: 4:19-cr-00576-PAG Doc #: 31 Filed: 12/09/19 2 of 6. PageID #: 168




video.

Respectfully Submitted,                                 Respectfully Submitted,

/s/ Edward A. Czopur                                    /s/ Ross T. Smith
Edward A. Czopur (0083314)                              Ross T. Smith (0079786)
DeGenova & Yarood, Ltd.                                 Huntington Bank Bldg.
42 North Phelps St.                                     26 South Market St., Suite 610
Youngstown, OH 44503                                    Youngstown, OH 44503
Tele: 330-743-4116                                      Tele: 330-261-1793
Fax: 330-743-2536                                       Fax: 800-910-6030
Email: Eddie640@aol.com                                 Email: ross@rosssmithlaw.com
Co-Counsel for Defendant                                Co-Counsel for Defendant




                                           2
         Case: 4:19-cr-00576-PAG Doc #: 31 Filed: 12/09/19 3 of 6. PageID #: 169




                                           MEMORANDUM

I.     FACTS

       This matter presents a charge of Transmitting Threatening Communications via Interstate

Commerce, an alleged violation of 18 U.S.C. § 875(c), together with a charge of Possession of a

Firearm in Furtherance of a Crime of Violence, an alleged violation of 18 U.S.C. § 924(c). More

specifically, the government was made aware of a video that it purports was made and posted by

Defendant to on the social media network Instagram. In that video, Defendant is allegedly seen

shooting a firearm after uttering a phrase in German, which loosely translates to “I need a radio

operator.” This phrase was learned by Defendant from an online video game.

       The original video, as described above, was then, allegedly, edited to include sounds of

screaming, and police sirens in the background. The edited video was then, allegedly, posted on

Instgram by Defendant with an added caption reading “ira_seamus Police identified the Youngstown

Jewish Family Community shooter as local white nationalist Seamus O'Reardon.” That video was also,

allegedly, tagged to the Jewish Community Center of Youngstown, Ohio, which would make the same

appear on the Community Center's Instagram feed.

       After learning of the video the government made officials at the Community Center aware of

the same. In fact, there is no allegation that anyone at the Community Center, or otherwise who viewed

the same as a threat, were aware of the subject video until the government informed them of the same.

       Around the same time, the government obtained an executed a search warrant for Defendant's

resident. Firearms were found during the search including an MP-40 (this is the weapon the

government believes was seen in the video), together with an M-16 firearm, and an M-16 pellet gun. A

bayonet and a knife (which the government purports to be a “Hitler youth knife) were also found

during the search. It is the weapons found, other than that which is seen in the subject video, that are

                                                     3
         Case: 4:19-cr-00576-PAG Doc #: 31 Filed: 12/09/19 4 of 6. PageID #: 170




the subject of this motion.

II.    ARGUMENT

       Again, a trial court can prohibit the introduction of evidence if “...its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

Fed. R. Evid. 403. With this standard in mind, the question for the Court here is: does the introduction

of the above described weapons fits the definition requiring prohibition from introduction? This

question was already answered in the affirmative in United State v. Goliday 145Fed.Appx 502 (6th Cir.

2005), as will be further described in the coming paragraphs.

       In Goliday, the defendant was charged with one count of possession with intent to distribute

crack cocaine, and one count of possession with intent to distribute powder cocaine. Id at 503. During

the trial of his case, the government introduced, over objection, a firearm and bullet proof vest that

were seized during a search of Goliday's residence. On appeal, the 6th Circuit began by noting that

admitting evidence of firearms is not an abuse of discretion when the firearms are related to the crime

charged. Id at 506, citing United States v. Arnott 704 F.2d 322, 325-26 (6th Cir. 1983). The Court

continued to explain that, “...when a defendant is not charged with a firearms violation and a firearm is

not relevant to the crimes charged, a district court abuses its discretion in admitting the firearm.” Id,

citing Brubaker v. United States, 183 F.2d 894, 898 (6th Cir. 1950) (holding that “the presence of the

revolvers in his suitcase had no bearing whatsoever upon the charge of receiving a stolen car”).

       In this case, Defendant is not charged with a firearm violation. He is charged with using a

firearm during a crime, and the defense admits that evidence of that firearm can be admitted. However,

the remaining weapons have nothing to do with the crime charged, and were all lawfully

owned/possessed by Defendant.

                                                     4
         Case: 4:19-cr-00576-PAG Doc #: 31 Filed: 12/09/19 5 of 6. PageID #: 171




       Although not binding on this Court, the Ohio courts have came to a similar conclusion. See,

e.g., State v. Crosby, 186 Ohio App.3d 453, 2010-Ohio-1584, 928 N.E.2d 795 (8th Dist.) (evidence of

another gun the defendant was known to have carried “does not link defendant to the gun used to shoot

the victim, and was therefore improperly admitted”); State v. Robinson, 7th Dist. Jefferson NO. 05 JE 8,

2007-Ohio-3501 (“Evidence that a person carries a gun is the type of 'other acts' evidence which is

generally inadmissible since it portrays the person as a violent individual who regularly carried guns”);

State v. Thomas, 152 Ohio St.3d 15, 2017-Ohio-8011 (holding that the introduction of ownership of

knives not used to kill the victim, although the victim was stabbed to death was only done to “portray

[the defendant] as a person of violent character who had acted in conformity with his propensity to kill”

and was therefore both highly prejudicial and amounted to reversible error). Likewise, the Coloarado

Supreme Court reached the same conclusion that “the fact that a person collects knives or other

weapons does not tend to make it more probable that the person is experienced with the use of knives

and intends to use a knife to cause a serious injury to others. * * * Possession and use are not

equivalent.” Kaufman v. People, 202 P.3d 542, 555 (Colo. 2009).

       Returning to the case at hand, the government is attempting to make this case about the

messenger rather than the message by introducing evidence of Defendant's ownership/possession of

other weapons. They are attempting to portray Defendant in a violent and negative way, and in a

circumstance when the crimes charged do not allege a weapon violation. In fact, there is no allegation

that the Community Center was in any way aware of Defendant, or the subject video prior to being

shown the same by the government. It is that moment, when the government shown them the video,

that the “threat” is complete. The government cannot be allowed to bootstrap subsequent, unrelated,

uncharged and prejudicial evidence, of which that alleged victim is/was not aware, to make its case. For

all of these reasons, this Court must issue an Order prohibiting the government from introducing any

                                                     5
         Case: 4:19-cr-00576-PAG Doc #: 31 Filed: 12/09/19 6 of 6. PageID #: 172




evidence of the ownership/possession of any weapons by Defendant other than that which is seen the in

subject video.

Respectfully Submitted,                                             Respectfully Submitted,

/s/ Edward A. Czopur                                                /s/ Ross T. Smith
Edward A. Czopur (0083314)                                          Ross T. Smith (0079786)
DeGenova & Yarood, Ltd.                                             Huntington Bank Bldg.
42 North Phelps St.                                                 26 South Market St., Suite 610
Youngstown, OH 44503                                                Youngstown, OH 44503
Tele: 330-743-4116                                                  Tele: 330-261-1793
Fax: 330-743-2536                                                   Fax: 800-910-6030
Email: Eddie640@aol.com                                             Email: ross@rosssmithlaw.com
Co-Counsel for Defendant                                            Co-Counsel for Defendant




                                    CERTIFICATE OF SERVICE
       Notice of the foregoing was provided to all interested parties via the Court's electronic filing
and notice system on this 12th day of December, 2019.

                                                                    __/s/ Ross T. Smith (0079786)

                                                                      /s/ Edward A. Czopur (0083314)




                                                     6
